15 F.3d 1085NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Leo JENSEN, Plaintiff-Appellant,v.Donna E. SHALALA,** Defendant-Appellee.
No. 92-36728.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 3, 1994.*Decided Feb. 8, 1994.

Before:  REAVLEY,*** SKOPIL, and LEAVY, Circuit Judges.


1
MEMORANDUM****


2
The judgment of the district court is affirmed.  Jensen's improvement since 1984 and his ability to engage in substantial gainful activity--as found by the ALJ--are supported by substantial evidence.


3
The original disability finding was based upon the ALJ's determination that Jensen suffered from "a severe disorder of the cervical spine manifested by pain and limitation of motion of the back, left arm, hand and shoulder movement...."  Dr. Harris in 1988 found no limitation of function aside from Jensen's volitional restriction.  With this medical proof and with Jensen's daily activities, the ALJ could find Jensen able to engage in basic work activities at the light exertion level.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Donna E. Shalala is substituted for her predecessor, Louis W. Sullivan, M.D., as Secretary of Health and Human Services.  Fed.R.App.P. 43(c)(1)


***
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


****
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3